861 F.2d 729
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Wallace ROGERS, Southeast Kansas Community Action Program,Inc. and the Economic Opportunity Foundation,Inc., Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 88-1237.
United States Court of Appeals, Federal Circuit.
Sept. 28, 1988.

Before MAYER, Circuit Judge, NICHOLS, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.

DECISION

1
The judgment of the United States Claims Court, 14 Cl.Ct. 39 (1987), dismissing the complaint is affirmed.

OPINION

2
The court convincingly explains that the now defunct Community Services Administration, facing the uncommon requirement to permanently close itself down, acted in all respects within its discretion and in accordance with law.  The court was also correct in its determination that it had no jurisdiction over the due process, equal protection, and discrimination claims.